Title: From George Washington to Mauduit, Wright, & Company, 20 July 1771
From: Washington, George
To: Mauduit, Wright, & Company



Gentn
Mount Vernon [20 July 1771]

Yr Lettr of the 31st of Octr last Yr came to my hands sometime in May last—what I wrote to Messrs Cary & Co. respectg the Duffield you sent me was in the words following wch I insert that you may judge how far they did, & what cause I had to reflect upon yr conduct—“When I open’d the Packages a ps. of Duffield charged £4.13.6 was found eaten to a honey Comb by moth—whethr this was the effect of long lying, or carelessness of the woolen Draper I shall not underte to determe but certain it is that I shall not be able to get a single Garmt out of the whole piece—By Merchts more accustom’d to the Importn of Goods than I am, I have been told that it must have been packd up in the order I recd it, as there is no such thing as Moth’s eating in a close parcel—If this really is the case it is a species of dealg wch does not reflect much honr upon the reputation of Messrs Mauduit, Wright & Co.” These are the express words of my Lettr; & I have to add that this ps. of Duffield was packd in a Truss wt. 9 dozn pr Plaid Hose, & these agn in a Chest with Sundry other Articles amg wch was also a ps. of Duffield from you to J. P. Custis not one of wch had the least app[earanc]e of Moth in them, wch led me to think that the damage must have happd before it was packd. It may be necessary however to observe, that these Goods were bot in Decr & did not reach my hands till the mide of June, so that it was impossible for me, as I intimated in my Letter, to determine with precission when, or how the Fly got into the Cloth; but as nothg else, not even the Hose wch were in the same par[ce]l was in the smallest degree touchd there was a presumptive proof that the Damage happd

before packing thô it might not be discovered till after it was opened.
As I did not return the Cloth (which indeed was for want of opperty) the end of my Complaint was not to obtain an abatemt in the price but to guard agt a like Inconve. as it is not more the loss than the disappointmt wch becomes the Subjt of my Complaint. I am Gentn Yr Hble Servt

Go: Washington

